
	
		I
		111th CONGRESS
		1st Session
		H. R. 650
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2009
			Mr. Kagen introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the credit amount for new qualified alternative fuel motor vehicles weighing
		  more than 26,000 pounds and to increase the credit for certain alternative fuel
		  vehicle refueling properties, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cleaner Trucks for America Act of
			 2009.
		2.Increase in
			 alternative motor vehicle credit amount for new qualified alternative fuel
			 motor vehicles weighing more than 26,000 pounds
			(a)In
			 generalSubparagraph (D) of
			 section 30B(e)(3) of the Internal Revenue Code of 1986 is amended by striking
			 $40,000 and inserting $80,000.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to property
			 placed in service after the date of the enactment of this Act.
			3.Increase in credit
			 for certain alternative fuel vehicle refueling properties
			(a)In
			 generalSubsection (b) of
			 section 30C of the Internal Revenue Code of 1986 is amended by striking
			 paragraphs (1) and (2) and inserting the following:
				
					(1)except as provided in paragraph (2),
				$30,000 in the case of a property of a character subject to an allowance for
				depreciation,
					(2)in the case of a compressed natural gas,
				liquefied natural gas, or liquefied petroleum gas property the aggregate cost
				of which exceeds $100,000, the lesser of—
						(A)30 percent of such
				cost, or
						(B)$100,000,
				and
						(3)$2,000 in any other
				case.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to property
			 placed in service after the date of the enactment of this Act.
			4.Allowance of
			 credits against regular and minimum tax
			(a)Business
			 creditsSubparagraph (B) of section 38(c)(4) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (vii), by striking the period at the end of clause (viii) and inserting
			 a comma, and by inserting after clause (viii) the following new clauses:
				
					(ix)the portion of the credit determined under
				section 30B which is attributable to the application of subsection (e)(3)(D)
				thereof, and
					(x)the portion of the credit determined under
				section 30C which is attributable to compressed natural gas, liquefied natural
				gas, or liquefied petroleum gas
				property.
					.
			(b)Personal
			 credits
				(1)New qualified
			 alternative fuel motor vehicles weighing more than 26,000
			 poundsSubsection (g) of section 30B of such Code is amended by
			 adding at the end the following new paragraph:
					
						(3)Special rule
				relating to certain new qualified alternative fuel motor vehiclesIn the case of the portion of the credit
				determined under subsection (a) which is attributable to the application of
				subsection (e)(3)(D)—
							(A)paragraph (2)
				shall (after the application of paragraph (1)) be applied separately with
				respect to such portion, and
							(B)in lieu of the
				limitation determined under paragraph (2), such limitation shall not exceed the
				excess (if any) of—
								(i)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tentative minimum tax for the taxable year,
				reduced by
								(ii)the sum of the credits allowable under
				subpart A and sections 27 and
				30.
								.
				(2)Alternative fuel
			 vehicle refueling propertiesSubsection (d) of section 30C of
			 such Code is amended by adding at the end the following new paragraph:
					
						(3)Special rule
				relating to certain alternative fuel vehicle refueling propertiesIn the case of the portion of the credit
				determined under subsection (a) which is attributable to compressed natural
				gas, liquefied natural gas, or liquefied petroleum gas property—
							(A)paragraph (2) shall
				(after the application of paragraph (1)) be applied separately with respect to
				such portion, and
							(B)in lieu of the
				limitation determined under paragraph (2), such limitation shall not exceed the
				excess (if any) of—
								(i)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tentative minimum tax for the taxable year,
				reduced by
								(ii)the sum of the credits allowable under
				subpart A and sections 27, 30, and the portion of the credit determined under
				section 30B which is attributable to the application of subsection (e)(3)(D)
				thereof.
								.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after the date of the
			 enactment of this Act.
			5.Credit relating
			 to new qualified alternative fuel motor vehicles weighing more than 26,000
			 pounds may be transferred
			(a)In
			 generalSubsection (h) of
			 section 30B is amended by adding at the end the following new paragraph:
				
					(11)Transferability
				of creditNothing in any law
				or rule of law shall be construed to limit the transferability, through sale
				and repurchase agreements, of the credit allowed by reason of subsection
				(e)(3)(D).
					.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to vehicles placed in service after the date of the enactment of this
			 Act.
			
